Title: To James Madison from Andrew Ellicott, 22 January 1817
From: Ellicott, Andrew
To: Madison, James



Dear Sir
Military Academy West-point Jany. 22d. 1817.

I address you thus familiarly as an old friend, for the purpose of introducing to your acquaintance without ceremony the bearer Captn. Douglass of the Corps engineers, and assistant professor of natural and experimental philosophy in this seminary, a young gentleman equally distinguished for his scientific acquirements, and his knowledge of the theory and practice of engineering, in which he distinguished himself in a particular manner at the defence of fort Erie.  Tho’ we have a considerable corps of Engineers, so far as commissions and uniforms are requisite, we nevertheless have but very few acquainted with the mathematical and scientific part of that important branch of the art of war, among those few we may name McCrea, Totten, Douglass and Thayer; the others are better qualified for the artillery, infantry, and the staff, than for the corps of engineers.  Our pay-master, quarter-master and post-master at this post are all of the corps of engineers!!  Why the mathematics so necessary for a European engineer, should be almost excluded from our corps is not for me to enquire.  The staff of this seminary know the fact and lament it, which appears to be all they can do: no Cadet has ever yet been commissioned from this institution with either their knowledge or approbation, yet no seminary can boast a finer collection of young gentlemen, but the most accomplished have not been the most fortunate in obtaining commissions in those corps to which they were entitled from their merit and acquirements.
Four assistants are absolutely necessary in the mathematical department in this Academy, tho the law allows but one, and the place of that one is now vacant by resignation; I wish to nominate his successor to prevent my being placed in as disagreeable a situation as I was with the late one, whose merit consisted in his connection with Captn. Partridge, and his obsequious devotion to Genl. Swift: and tho an officer in the corps of Engineers, his mathematical knowledge is below mediocrity.
For particulars respecting this institution, I must refer you to the bearer Captn. Douglass, who I am confident can satisfy you on every essential point.
Please to present my best respects to Mrs. Madison, and believe me to be with great esteem Your old and sincere friend

Andw. Ellicott

